Citation Nr: 1604165	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  04-01 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral ankle disabilities as secondary to service connected bilateral foot bunionectomy residuals and osteotomies with musculature atrophy of the second and third toes (bilateral foot disabilities). 

2.  Entitlement to service connection for bilateral knee disabilities as secondary to the service connected bilateral foot disabilities. 

3.  Entitlement to service connection for bilateral hip disabilities as secondary to the service connected bilateral foot disabilities. 

4.  Entitlement to service connection for a low back disability as secondary to the service connected bilateral foot disabilities. 

5.  Entitlement to an increased rating for bilateral foot bunionectomy residuals and osteotomies with musculature atrophy of the second and third toes, currently evaluated as 30 percent disabling.  



6.  Entitlement to a rating in excess of 30 percent prior to July 30, 2015, and in excess of 70 percent thereafter, for dysthymic disorder with depression. 

7.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).

[The Veteran's claim for extension of the delimiting date for receipt of Chapter 30 educational benefits is addressed in a separate Board remand.]  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and D.E.


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1991 to April 1995. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 



A brief discussion of the procedural history is warranted in order to clarify the issues on appeal.  

Rating decisions in May and August 2002 denied ratings in excess of 20 percent for the Veteran's service-connected bilateral foot disabilities.  The Veteran disagreed with this determination.  See April 2003 Statement in Support of Claim (serving as her Notice of Disagreement).  See also 38 C.F.R. §§ 20.200, 20.201, 20.302 (2015) (setting forth requirements and time limits for initiating and perfecting an appeal).  In October 2003, the RO granted an increased, 30 percent rating for the bilateral foot disability, effective September 12, 2001, the date of VA treatment records reflecting an increase in bilateral foot symptoms.  See December 2001 Claim (asserting entitlement to an increased rating because her foot symptoms had worsened); see also 38 C.F.R. § 3.400(o)(2) (reflecting that the effective date of an increase in disability compensation shall be the earliest date as of which it was factually ascertainable that an increase in disability had occurred if a claim was received within one year from such date; otherwise, the effective date shall be the date of receipt of claim).  However, the RO continued to deny a rating in excess of 30 percent.  See October 2003 Statement of the Case (SOC).  The Veteran thus perfected her appeal of the issue of an increased rating for her bilateral foot disability in January 2004.  See January 2004 Substantive Appeal (on VA Form 9). 

A July 2005 Board decision, in pertinent part, remanded the issue of entitlement to a rating in excess of 30 percent for a bilateral foot disorder to the RO for further development.  That decision also noted that the Veteran's communications during the appeal raised the issues of entitlement to service connection for additional disabilities as secondary to her service-connected foot condition, including specifically disabilities affecting her low back, bilateral knees, and bilateral hips.  Accordingly, the Board referred these secondary service connection claims to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

In a September 2006 rating decision, the RO, in pertinent part, denied the Veteran's service connection claims for bilateral knee, bilateral ankle, bilateral hip, and low back disabilities.  Additionally, the RO granted an increased 30 percent rating for the Veteran's dysthymic disorder with depression, effective September 23, 2005, the date of receipt of her increased rating claim.  See 38 C.F.R. § 3.400(o)(2).  The Veteran subsequently disagreed with the rating assigned her psychiatric disability and the denial of her service connection claims.  See January 2007 Statement in Support of Claim (on VA Form 21-4138).  

In May 2007, the RO denied the Veteran's application for a TDIU.  See May 2007 Rating Decision.  In a July 2007 Statement, the Veteran requested reconsideration of that denial.  See July 2007 Statement in Support of Claim (on VA Form 21-4138).  This statement was treated as a timely notice of disagreement (NOD) to the May 2007 rating action.  See 38 C.F.R. § 20.201.  

In April 2009, the Veteran was afforded a DRO hearing pertaining to a number of issues on appeal, including the various claims for secondary service connection, the increased rating claim for her bilateral foot disability, and the increased rating claim for her psychiatric disorder.  See April 2009 DRO Hearing Transcript.  

A July 2009 Board decision remanded the above-listed issues for further development, aside from the claim for an increase for her bilateral foot disabilities (which was noted to still be undergoing further development).  Among other things, the Board instructed that the RO provide the Veteran an SOC addressing the issues of service connection for low back, bilateral ankle, bilateral hip and bilateral knee disabilities; an increased rating for the service connected psychiatric disorder; and entitlement to a TDIU.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  The Board additionally instructed that Social Security Administration (SSA) records and Vocational Rehabilitation records be obtained.  See July 2009 Board Remand.

Sometime subsequent to this remand instruction, the RO added to the record a previously issued March 2009 SOC, which already had addressed the issues of service connection for low back, bilateral ankle, bilateral hip, and bilateral knee disabilities, along with the claim for increase for dysthymic disorder.  

The claim returned to the Board in August 2015.  At that time, the Board took jurisdiction over the service connection claims and the claim for an increased rating for the psychiatric disorder, finding that the Veteran's testimony during the April 2009 DRO hearing served as a substantive appeal in lieu of a specific Form 9, especially given the RO's recognition that all of these issues remained on appeal.  See, e.g., RO Memorandum dated February 14, 2013.  The Board additionally found that, although the Veteran filed a formal claim for a TDIU during the pendency of this appeal, which was denied by the RO in May 2007, a derivative TDIU claim also had been raised by the record as part and parcel of her increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Based on the Veteran's request, the Board remanded the claims so that she could be scheduled for a videoconference hearing before a Veterans Law Judge (VLJ).  See August 2015 Board Remand.  That hearing was held in September 2015 before the undersigned VLJ; a transcript is of record.  

Following the hearing, the record was also held open for 60 days to provide the Veteran with time to submit additional evidence.  In November 2015, additional evidence was received consisting of disability benefits questionnaires (DBQs) received in November 2015 completed by the Veteran's private treating chiropractor addressing her service-connected bilateral foot disabilities, as well as her claimed disabilities of the bilateral ankles, bilateral knees, and bilateral hips.  This submission was accompanied by a waiver of review of this evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2015).  

The Board additionally notes that, in an August 2015 rating decision, the RO granted service connection for right shoulder rotator cuff tendonitis with calcification of inferiorglenohumeral ligament, assigning an evaluation of 10 percent effective January 29, 2004.  That rating decision also assigned temporary total convalescent ratings under 38 C.F.R. § 4.30, for periods from November 30, 2001 to December 31, 2001; from May 2, 2003 to June 30, 2003; and from July 1, 2005 to January 31, 2006.  Accordingly, as the Veteran's claims concerning her right shoulder disability and her entitlement to temporary total convalescent ratings have been granted in full, these issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  




Review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reveals additional records pertinent to the present appeal.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

In its July 2005 Decision, the Board found that the issue of entitlement to service connection for a cervical spine / neck disability, to include as secondary to service connected bilateral foot bunionectomy residuals and osteotomies with musculature atrophy of the second and third toes, had been raised by the record.  Accordingly, the Board referred that issue to the RO for appropriate development.  See July 2005 Board Decision.  However, there is no indication that the Agency of Original Jurisdiction (AOJ) ever responded to, or otherwise developed, that issue.  Therefore, the Board is again referring that issue to the AOJ for further action, as appropriate.  38 C.F.R. § 19.9(b) (2015).

As cited above, the Veteran's claim for extension of the delimiting date for receipt of Chapter 30 educational benefits is addressed in a separate Board remand.  

The issues of entitlement to an increased rating for bilateral foot bunionectomy residuals and osteotomies with musculature atrophy of the second and third toes, entitlement to an increased rating for dysthymic disorder with depression, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative evidence of record demonstrates that the Veteran has disabilities of the of the bilateral ankles, bilateral knees, bilateral hips, and low back that are causally related to her service-connected bilateral foot bunionectomy residuals and osteotomies with musculature atrophy of the second and third toes (bilateral foot disabilities).  


CONCLUSIONS OF LAW
 
1.  The criteria for service connection for a bilateral ankle disorder, as secondary to service-connected bilateral foot disabilities have been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).

2.  The criteria for service connection for a bilateral knee disorder, as secondary to service-connected bilateral foot disabilities have been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).

3.  The criteria for service connection for a bilateral hip disorder, as secondary to service-connected bilateral foot disabilities have been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).

4.  The criteria for service connection for low back disability, as secondary to service-connected bilateral foot disabilities have been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Because the Board is granting in full the claims of entitlement to service connection for a bilateral ankle disorder, a bilateral knee disorder, a bilateral hip disorder, and a low back disorder, any procedural deficiency is not prejudicial to the Veteran.




II.  Service Connection

The Veteran claims that she has disabilities of the bilateral ankles, bilateral knees, bilateral hips, and low back that were caused by her service-connected bilateral foot disabilities.  Specifically, she contends that her foot disabilities resulted in an altered gait which contributed to the development of disorders of the ankles, knees, hips, and low back.  

In this regard, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either: (a) proximately caused by; or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran has submitted records of private treatment dated throughout the pendency of the appeal identifying disabilities affecting her bilateral ankles, bilateral knees, bilateral hips, and low back and attributing these disorders to an altered gait pattern caused by her service-connected bilateral foot disabilities.  See, e.g., October 2002 Letter from D.K.L., D.P.M. (noting that the Veteran "has had severe deformities from previous failed surgeries [on her feet] and has been walking abnormally due to foot pain[; t]his has caused her to have severe back problems"); June 2003 Letter from Dr. K.R., D.C. (reporting that the Veteran has "continuing low back, hip and leg pain" that is "[t]he result of pain in her feet and change in gait [that] is causing imbalances in her lower back and extremities causing her current problems"); January 2004 Letter from Dr. K.R., D.C. (noting that the Veteran's "continual discomfort in her low back, hip[s], leg[s], and feet" is caused by her "change in gait" due to bilateral foot pain); January 2004 Letter from D.K.L., D.P.M. (reflecting that the Veteran's "abnormal gait pattern," which is the result of her "severe iatrogenic malformation of her toes and ball of the feet," is the "direct cause of leg, knee, hip, [and] back . . . pain"); December 2004 Letter from D.Y., D.C. (noting that the Veteran's "ten year history of repetitive trauma to both feet . . . has altered [her] ambulation and resulted in compensatory pain . . . progress[ing] from the feet-knees-hips-lumbar spine-thoracic spine"); October 2005 Letter from B.D.L., D.P.M. (noting that the Veteran's in-service bilateral foot surgery and residuals resulted in "numerous biomechanical alterations in the weight-bearing bones of her forefoot"; stating that "an unfortunate result of these altered bio-mechanics of both feet is an ascending transfer of pathologic bio-mechanics to the proximal aspects of both feet, the ankles, knees, hips, and spine"; and finding the "end result" of such bio-mechanical changes to be "arthritis, tendonitis, bursitis, contractures, mal-alignment syndromes, positional deformities, and/or other disabling musculo-skeletal conditions, weaknesses, and painful syndromes"); Letters from Dr. T.A.G. dated in March 2009 and August 2008 (diagnosing disorders including "right knee valgus," "right hip internal rotation," "subluxation of L3-L5," and "compensation subluxation T6-T12" and attributing these knee, hip, and low back disabilities to her altered gait); November 2015 Ankle Conditions Disability Benefits Questionnaire (DBQ) completed by J.B., D.C. (diagnosing chronic bilateral lateral collateral ligament strain, bilateral ankle impingement, bilateral ankle tendonitis, bilateral ankle retrocalcaneal bursitis, and bilateral osteoarthritis of the ankles; and noting that the conditions are "secondary to . . . [a]ltered biomechanics of the feet from multiple foot surgeries"); November 2015 Knee and Lower Leg Conditions Disability Benefits Questionnaire (DBQ) completed by J.B., D.C. (diagnosing bilateral knee strain, bilateral knee tendonitis, recurrent subluxation of the bilateral knees, and bilateral knee instability; and finding that the knee pathology "is caused by the altered gait from multiple foot surgeries"); November 2015 Hip and Thigh Conditions Disability Benefits Questionnaire (DBQ) completed by J.B., D.C. (diagnosing bilateral hip osteoarthritis and bilateral hip ankylosis); October 2015 Evaluation / Medical Report of Dr. J.B., D.C. (echoing the findings and etiological opinions contained in the November 2015 DBQs).  See also McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of current disability is satisfied 

when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The Board finds the opinions of her private treating physicians concerning the etiology of the disorders of her ankles, knees, hips, and low back to be both competent and credible as they are supported by rationale, specifically that the Veteran's service connected foot disability resulted in an altered gait pattern that, in turn, caused her to develop additional musculoskeletal disabilities.  Additionally, these opinions were based on each physician's familiarity with and long-term treatment of the Veteran.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); and Chisem v. Brown, 4 Vet. App. 169 (1993) (noting that there is no "treating physician rule" requiring the Board to give additional evidentiary weight to opinions of doctors who have evaluated or treated the Veteran over time, but it is permissible for the Board to bear this length of treatment in mind when considering just how familiar with the Veteran's condition the clinician may be).  

Furthermore, there is no contrary medical opinion evidence on file as pertaining to the effects of the Veteran's service-connected foot disabilities on any diagnosed ankle, knee, hip, and/or low back disabilities.

Accordingly, the Board will resolve doubt in favor of the Veteran and grant the claims for service connection for disorders of the bilateral ankles, bilateral knees, bilateral hips, and low back, as secondary to the service-connected bilateral foot 
bunionectomy residuals and osteotomies with musculature atrophy of the second and third toes.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


ORDER

Entitlement to service connection for a bilateral ankle disorder, as secondary to service-connected bilateral foot bunionectomy residuals and osteotomies with musculature atrophy of the second and third toes, is granted.

Entitlement to service connection for a bilateral knee disorder, as secondary to service-connected bilateral foot bunionectomy residuals and osteotomies with musculature atrophy of the second and third toes, is granted.

Entitlement to service connection for a bilateral hip disorder, as secondary to service-connected bilateral foot bunionectomy residuals and osteotomies with musculature atrophy of the second and third toes, is granted.

Entitlement to service connection for a low back disorder, as secondary to service-connected bilateral foot bunionectomy residuals and osteotomies with musculature atrophy of the second and third toes, is granted.


REMAND

Unfortunately, the Veteran's remaining claims of entitlement to increased ratings for her psychiatric disability and bilateral foot disabilities, as well as her claim of entitlement to a TDIU, must be remanded yet again for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.

Initially, the Board notes that the Veteran has reported that she applied for Social Security Administration (SSA) disability benefits during the appellate period.  See, e.g., June 2006 Statement in Support of Claim (VA Form 21-4138); September 2015 Board Hearing Testimony.  Additionally, in the July 2009 remand, the Board instructed the AOJ to "obtain from the SSA the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim."  Although it appears that the RO faxed a request to the SSA in April 2010, no response has been associated with the claims file and there is no indication that any records were ever received.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand confers upon the claimant, as a matter of law, the right to compliance with the remand directives); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).  Given the absence in the record of any response to the RO's request, and because the record reflects SSA records that may be outstanding and may be pertinent to the Veteran's claims, the Board must remand this matter again in order to obtain those records.  See 38 C.F.R. § 3.159(c)(2) and (3) (2015); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (as long as a reasonable possibility exists that the SSA records are relevant to a Veteran's claim, VA is required to assist a Veteran in obtaining the identified records).

Furthermore, that July 2009 remand additionally instructed that the RO obtain the VA vocational rehabilitation folder and associate it with the claims folder, as the Veteran reported that she was undergoing vocational rehabilitation through VA.  See July 2009 Board Remand; June 2006 Statement in Support of Claim (VA Form 21-4138).  In this regard, there is of record a September 2012 remand review (VA Form 21-6789) stating "all that remains of development is acquisition of voc rehab folder...???"  There is an additional handwritten note on this page stating "Asked voc rehab 9/18/12."  However, there is no indication that the Veteran's vocational rehabilitation file was received, nor is there any indication that VA vocational rehabilitation records have, as yet, been associated with the claims file.  Accordingly, remand is required to obtain and associate with the claims file any outstanding VA vocational rehabilitation records, in accordance with the prior July 2009 Board remand instructions.  See Stegall, 11 Vet. App. 268; Dyment, 13 Vet. App. at 146-47.  

Regarding the claim of entitlement to an increased rating for bilateral foot bunionectomy residuals and osteotomies with musculature atrophy of the second and third toes, as noted in the introduction above, this claim was remanded by the Board in July 2005, in part so that the Veteran could be scheduled for a VA examination to determine the current severity of her service-connected bilateral foot disabilities.  The RO/AMC was instructed to readjudicate the issue on appeal following the provision of this examination in an appropriate supplemental statement of the case (SSOC) before returning the record to the Board for further review.  Pursuant to the remand, the Veteran was evaluated by a VA podiatrist in December 2006, with supplemental clarification provided in February 2007.  In a February 2007 deferred rating decision, the RO/AMC determined that "the Veteran must be provided a VA neurologic examination based on findings from the recent VA foot examination of December 2006 which found metatarsalgia, possible progressive neurological spastic condition, neuritis versus nerve entrapment secondary to multiple foot surgeries."  Although a compensation and pension examination inquiry dated in March 2007 reflects that additional examination of the feet requested in January 2006 was "completed," there is no additional VA neurological or orthopedic examination of the feet currently of record.  Moreover, it does not appear that the increased rating issue was ever the subject of an SSOC.  Rather, as noted, the July 2009 Board decision stated that the claim for an increase for bilateral foot disability was pending, awaiting further development.  And, as discussed, there is no indication in the file that any additional development was ever completed.  Accordingly, although the Veteran submitted a feet disability benefits questionnaire completed by her private chiropractor, Dr. J.B., in November 2015, she must also be afforded adequate VA orthopedic and neurologic examination to evaluate the nature and current severity of her bilateral foot conditions, as determined in the July 2005 Board Remand and the February 2007 deferred rating decision.  See Stegall, 11 Vet. App. 268.  

Moreover, as the case is being remanded, the Veteran should be given another opportunity to identify any records of private medical treatment that she would like to submit or have VA obtain, especially since she has undergone and is presumably still undergoing private medical treatment for a her claimed conditions.  

Additionally, all outstanding records of VA treatment, including the records of any VA orthopedic or neurological examinations performed during the pendency of the claim, should be associated with the claims file.

Finally, the issue of entitlement to TDIU is dependent on the outcome of these claims, as the assignment of ratings to the claims granted herein, as well as any potential grant of the remanded issues, could result in a higher overall disability rating.  See 38 C.F.R. § 4.16(a) (2015); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Therefore, after the RO has assigned ratings to the newly granted service connection claims and after it has completed the development requested herein, the issue of TDIU should be readjudicated in light of the additional evidence; and if the claim is not granted, the matter should be returned to the Board.

Accordingly, the case is REMANDED for the following action:

1.  Implement the Board's award of service connection for a low back disorder and for bilateral ankle, knee, and hip disorders.

2.  Send a letter to the Veteran requesting her to identify any relevant outstanding private treatment records and any other relevant evidence pertaining to her claims of entitlement to increased ratings for her psychiatric disability and bilateral foot disabilities, as well as her claim of entitlement to a TDIU.  She should be invited to submit this evidence herself or to request VA to obtain it on her behalf.  Authorized release forms (VA Form 21-4142) should be provided for this purpose. 

If the Veteran properly fills out and returns any authorized release forms for private records identified by her, reasonable efforts should be made to obtain such records and associate them with the VBMS virtual file.  At least two such efforts should be made unless it is clear that a second effort would be futile. 

If attempts to obtain any records identified by the Veteran are not successful, she must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

3.  Make arrangements to obtain the Veteran's complete VA treatment records, including all records from the Greater Los Angeles VA Healthcare System, and associate them with the file.

4.  Associate the Veteran's VA Vocational Rehabilitation folder with the claims file.  If this file is not available, a memorandum for the file making a formal finding of unavailability must be issued.

5.  Request from the Social Security Administration (SSA) complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  If these records are not available, a negative reply is required.

6.  After the above records have been obtained, schedule the Veteran for VA orthopedic and neurological examinations of to assess the nature and current severity of her service-connected bilateral foot bunionectomy residuals and osteotomies with musculature atrophy of the second and third toes.  Appropriate DBQs should be filled out for this purpose, if possible.

The entire claims file and a copy of this REMAND must be made available to the examiner.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  All indicated tests and studies should be performed and all clinical findings reported in detail.

7.  Schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.  In conjunction with the examination, the claims folder must be made available to and reviewed by the examiner.

The examiner should elicit from the Veteran her complete educational, vocational, and employment history and should note her complaints regarding the impact of her service-connected disabilities on her employment. 

After a full examination and review of the claims file, the examiner should identify all limitations imposed on the Veteran as a consequence of her service-connected disabilities and opine as to the impact of the service-connected disabilities, to include in the aggregate, on her ability to secure and follow a substantially gainful occupation.

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of her history, her current symptomatology, and all associated functional and occupational limitations found.  

8.  Finally, after completing any other development that may be indicated, readjudicate the Veteran's claims on appeal, to include the issue of entitlement to a TDIU.  If any of the benefits sought are not granted, the Veteran and her representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


